Case 1:19-cv-10203-IT Document 29-1 Filed 05/09/19 Page 1 of 2

Exhibit A

 
Case 1:19-cv-10203-IT Document 29-1 Filed 05/09/19 Page 2 of 2

"FACTUAL LETTER" ' Dorland's 2015 Letter

4

 

Dear Recipient,

My name is Dawn Dorland. I'm a 35-year-old white female, and I live with my husband
in LA.

‘Tn 2009 I read my first article about living kidney donation, and in the years since, I have
been constantly reminded—whether triggered by my reading (I am a writer), or through
__ the stories of people I know--of the harrowing experience of dialysis and the dire need in
our country for kidneys. I believe that I new, from the moment I first became aware of
the possibility of donating one of my kidneys, that I would one day find a way to do this.

Once I had all the information, I was motivated to donate at a time when, due to medical
advances and the existence of the National Kidney Registry--especially the leaps they've
made matching compatible strangers through paired exchange--I stood to make an
maximum impact in others’ lives with only minimal risk to myself. Personally, my
childhood was marked by trauma and abuse; I didn't have the opportunity to form secure
attachments with my family of origin. A positive outcome of my early life is empathy,
that it opened a well of possibility between me and strangers. While perhaps many more
people would be motivated to donate an organ to a friend or family member in need, to
me, the suffering of strangers is just as real.

I can't tell you how happy I am that my donation eventually—two organs and four
surgeries later—resulted in your receiving Debbie Striks' kidney. Throughout my
preparation for becoming a donor, which spanned precisely eight months from my first
testing to the date of our surgeries, 1 was most excited about the recipient who would
come off of the deceased donor list and end our chain. I focused a majority of my mental
energy on imagining and celebrating _you_.

My gift, which begat Debbie's, trails no strings. You are deserving of an extended and
healthy life simply for being here.

Please know that my husband and I would love to know more about you, and perhaps
even meet you one day. But I accept any level of involvement or response from you, even
if it is none.

Thank you for reading this letter, and be well.

Kindly,

Dawn

 

 

 
